NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1



                 United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                  Submitted May 6, 2022*
                                   Decided May 16, 2022

                                          Before

                       DIANE S. SYKES, Chief Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

Nos. 21-2062 & 21-2409

UNITED STATES OF AMERICA                           Appeals from the United States District Court
     Plaintiff-Appellee,                           for the Northern District of Illinois,
                                                   Eastern Division.

       v.                                          Nos. 1:20-CR-00319(1) & 1:17-CR-00625(1)

RUMAEL GREEN,                                      John J. Tharp, Jr. & Jorge L. Alonso
    Defendant-Appellant.                           Judges.

                                        ORDER

       Rumael Green was on supervised release for a felony firearms offense when he
rented a gun at a shooting range. That led to proceedings before two federal judges. In
one case he was convicted of unlawful possession of a firearm by a felon, 18 U.S.C.
§ 922(g), and in a separate case, his supervised release was revoked. Green admits
renting the gun and knowing he is a felon. He argues that his conduct was not illegal
because Rehaif v. United States, 139 S. Ct. 2191 (2019), requires proof (lacking here) that


       We granted the appellant’s unopposed motion to waive oral argument. Thus,
       *

the appeal is submitted on the briefs and record. FED. R. APP. P. 34(f).
Nos. 21-2062 & 21-2409                                                              Page 2

he intended to violate the law. We disagree with Green’s reading of Rehaif and affirm
both judgments.

       We recount the facts as the parties orally stipulated to them at Green’s bench trial
before Judge Tharp. Transcript of Proceedings at 20–22, United States v. Green,
No. 1:20-CR-00319(1) (N.D. Ill. July 14, 2021), ECF No. 68. In March 2020 Green and a
friend drove to a shooting range and rented two guns for target practice. Both presented
driver’s licenses, and Green received a gun. He “picked up,” “load[ed],” “fired,” and
“reloaded” the gun for about 45 minutes while shooting targets, then returned it to the
cashier. Green admitted that before firing the gun, he had been advised three times that
he was a felon—at plea hearings in 2014 and 2019 for prior firearms offenses and upon
release from prison in 2017—and “that his conviction barred him from possessing a
firearm.”

       After Judge Tharp found Green guilty of illegal gun possession, Green
unsuccessfully moved for acquittal under Rule 29 of the Federal Rules of Criminal
Procedure raising two grounds. First, he argued that Rehaif required and the
government had not proved that Green knew not only that he was a felon but that his
specific conduct was unlawful. Second, invoking the common-law defense of innocent
possession, Green argued that mere transient possession for no illicit purpose was
lawful. Judge Tharp denied Green’s motion. He explained that § 922(g) did not include
an element of “knowledge of the illegality of the possession” and that Rehaif did not add
one. He also saw no basis in circuit precedent for an innocent-possession defense. The
court then sentenced Green to 37 months in prison, the high end of the Guidelines
range.

       Following that conviction, Judge Alonso held a hearing on revocation of Green’s
supervised release. United States v. Green, No. 1:17-CR-00625(1) (N.D. Ill. June 30, 2021),
ECF No. 114. There, the government asked Green, “And you did, in fact, have a gun in
your possession, right?” He answered, “Yes.” Green also admitted that when he rented
the gun, he knew that he was on supervised release for a felony offense and “not
permitted to have a gun.” The judge accepted these admissions but rejected Green’s
legal defenses, which again were based on Rehaif and “innocent possession.”
Concluding that Green violated the terms of his supervised release, which included
“you shall not commit another Federal, State, or local crime,” and “you shall refrain
from possessing a firearm,” Judge Alonso revoked Green’s supervised release. He then
imposed an 18-month sentence consecutive to Judge Tharp’s sentence.
Nos. 21-2062 & 21-2409                                                                Page 3

        Green challenges the judgment of guilt in the first case and the finding of a
violation of conditions of supervised release in the second. We have consolidated his
appeals. He repeats his two principal legal arguments: first, the judges wrongly failed to
apply a specific-intent element that he believes Rehaif added to § 922(g); second, they
failed to recognize his innocent-possession defense. (He does not appeal the
reasonableness of either sentence.) We review his contentions of legal error de novo.
United States v. Shaffers, 22 F.4th 655, 665 (7th Cir. 2022). Both contentions fail.

        Green’s argument that Rehaif required the government to prove that he
specifically intended illegal conduct when he used the gun misreads the case. Rehaif
held only that the government must prove “both that the defendant knew he possessed
a firearm and that he knew he belonged to the relevant category of persons barred from
possessing a firearm.” Rehaif, 139 S. Ct. at 2200; United States v. Price, 28 F.4th 739, 756
(7th Cir. 2022). The government proved both here. Possession occurred “when [the
defendant] handled a rental gun,” Price, 28 F.4th at 755, and Green stipulated that he
did just that because he said that he “picked up,” “load[ed],” “fired,” and “reloaded”
the rental gun. Furthermore, he also stipulated that he was notified three times that his
felony convictions “barred him from possessing a firearm.” As the Supreme Court
reiterated in Greer v. United States, 141 S. Ct. 2090, 2095 (2021), the statute requires only
that the defendant “knew he was a felon when he possessed the firearm.” Green’s
stipulations thus sufficed to convict him.

       Green next argues that we should recognize his innocent-possession defense to
avoid the “absurd” result of criminalizing conduct that was temporary, monitored, and
caused no harm. But we have “never recognized” an innocent-possession defense to a
§ 922(g) charge other than in cases of necessity or duress. United States v. Cherry,
921 F.3d 690, 691–92 (7th Cir. 2019). Green urges us to reconsider that position based on
United States v. Mason, 233 F.3d 619 (D.C. Cir. 2001). But Mason’s holding is narrow and
inapplicable. Mason deemed a defendant’s possession innocent because he promptly
returned a found gun to a police officer; by contrast Green sought out a gun, fired it,
and never contacted law enforcement. Green thus provides no reason to upset our
settled precedent. See Lombardo v. United States, 860 F.3d 547, 558 n.5 (7th Cir. 2017).

       Finally, Green appears to argue that Judge Alonso abused his discretion in revoking
his supervised release. But the judge reasonably revoked Green’s supervised release based
both on his § 922(g) conviction and his admission that he violated the conditions of release.
See United States v. Falls, 960 F.3d 442, 445 (7th Cir. 2020).

                                                                                 AFFIRMED